Citation Nr: 0621384	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  44-43 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for prostate carcinoma, 
status post radical prostatectomy, claimed as due to 
herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim to service connection for 
prostate cancer, status post prostatectomy.

In May 2006, the veteran testified in support of his claim at 
a hearing held at the RO in Anchorage, Alaska before the 
undersigned.  A transcript of that hearing is of record.

The veteran submitted additional evidence in May 2006 for the 
Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

By way of history, the Board notes that in a January 1999 
rating decision, the RO denied the veteran's claim for 
entitlement to service connection for benign prostate 
hypertrophy.  In July 2003, the veteran submitted a claim for 
entitlement to service connection for prostate cancer, status 
post radical prostatectomy.  In October 2003, the veteran 
requested that his previously denied claim for benign 
prostate hypertrophy be reopened.

Thereafter, in the January 2004 rating decision, the RO 
denied entitlement to service connection for prostate cancer 
on a de novo basis, and separately found that new and 
material evidence had not been received to reopen the 
veteran's claim to service connection for benign prostate 
hypertrophy (BPH).  The veteran was provided a Statement of 
the Case (SOC) in November 2004, which separately addressed 
each issue.  Inasmuch as the appeal of the issue of new and 
material evidence to reopen the claim of service connection 
for BPH was not perfected by the timely filing of a 
substantive appeal, the Board does not have jurisdiction to 
address it.

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Competent medical evidence does not reveal that prostate 
carcinoma is causally related to his military service, to 
include herbicide exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for prostate carcinoma, 
status post radical prostatectomy, including as due to 
exposure to herbicides, have not been met.  38 U.S.C.A. §§ 
1110, 1113, 1116, 1154 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp.  
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 19 Vet.  App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328  (Fed.Cir. 
Apr 05, 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the claims on appeal by means of a letter that 
was issued in September 2003.  The veteran has thus received 
adequate  VCAA notice.  See Short Bear v. Nicholson, 19 Vet. 
App. 341  (2005).

The Court has also held that that the VCAA notice  
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  
3.159(b) apply to all five elements of a service connection  
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the  
information and the evidence presented with the claim and  
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements  
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an  
effective date for the award of benefits will be assigned if  
service connection is awarded. Id.  In the present appeal, 
that the RO issued an evidence development letter in 
September 2003 that advised the veteran of the evidence 
needed to substantiate a claim for service connection, and of 
his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional information or evidence that he wished VA to 
obtain.  This letter was issued prior to the initial 
adjudication of his claim in the January 2004 rating 
decision.

In a May 2006 letter, the veteran was also provided notice as 
to the disability rating and effective date elements of his 
claim, in compliance with the Court's holding in 
Dingess/Hartman.  Although this letter was issued after the 
initial adjudication of his claim, and the claim has not 
since been readjudicated, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.  

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

The Board notes that a VA examination was not conducted in 
this case.  Pursuant to 38 C.F.R. § 3.159(c)(4)(i) (2005), a 
medical examination or medical opinion is necessary if the 
information and evidence of record do not contain sufficient 
competent medical evidence to decide the claim, but:

(A) Contains competent lay or medical 
evidence of a currently diagnosed 
disability or persistent or recurring 
symptoms of a disability; 

(B) Establishes that the veteran suffered 
an event, injury, or disease in service; 
and 

(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability. 
      
38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2005).   

In this case, there is no evidence of prostate cancer in 
service and no evidence of exposure to herbicides in service.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal 
Circuit found that, if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  Thus, the Board finds that a VA 
examination is not warranted.

In the present case, the duty to assist has been fulfilled,  
as VA has secured all identified records pertaining to the 
matters on appeal.  The records include his service medical 
records, service personnel records, private medical reports 
and VA outpatient treatment records.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matters on appeal that has yet to be 
secured.  Thus, the appeal is ready to be considered on the 
merits. 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised at May 2006 VA hearing; service 
medical and personnel records; VA medical records; private 
medical records and information from the National Personnel 
Records Center.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that, while he served in Vietnam, he was 
exposed to herbicides (namely Agent Orange), and that as a 
result he currently has prostate cancer.  Specifically, he 
asserts that while he was serving in the Philippines he flew 
to Thailand.  He reported that he had an overnight layover at 
the Tonsinute Air Force Base, Vietnam during his flights to 
and from Clark Air Force Base, Philippines to Nakhon Phanom 
Royal Thai Air Force Base (RTAFB), Thailand. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2005).  See also VAOPGCPREC 7-93 ("Service 
in Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace. A showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is causally linked to such exposure. See Brock v. 
Brown,            10 Vet. App. 155, 162-64 (1997); Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

As indicated above, there is a presumption of herbicide 
exposure (to include Agent Orange), for all veterans who 
served in Vietnam during the Vietnam era. The Board also 
notes that the veteran has been diagnosed with prostate 
cancer, one of the enumerated conditions for which 
presumptive service connection due to Agent Orange exposure 
is available.  For purposes of application of the 
presumptions of service connection, and of Agent Orange 
exposure, however, the evidence simply does not reflect that 
the veteran served in the Republic of Vietnam as required by 
regulation.  A review of the veteran's service personnel 
records reflect that his specific overseas assignments were 
to Japan, Thailand and the Philippines. The veteran's DD-214 
shows that he served as a Electronic Communications and 
Cryptographic Equipment Systems Technician in the Air Force, 
he had 30 days of service in Indochina or Korea and he 
received a few service medals; however, none of the medals is 
indicative of service in Vietnam. 

Although the veteran has offered consistent statements 
regarding his alleged overnight layover in Vietnam, these 
assertions are not supported objectively.  The veteran's 
service personnel records do not reflect any periods of 
Vietnam service or duty assignments to Vietnam.  The 
veteran's service personnel records confirm that the he 
traveled from Clark Air Force Base, Philippines to Nakhon 
Phanom RTAFB, Thailand.  The records reflecting these 
temporary duty orders provide no express documentation that 
the veteran's temporary assignment actually involved an 
intended destination at a military facility in Vietnam.  
Rather, these records reflect the veteran's service in the 
Philippines and Thailand, a notation that the veteran had 
"top secret" security clearance and variations in travel 
were authorized.  In October 2003, the National Personnel 
Records Center conducted a search of the veteran's service 
records and notified the RO it could not be determined 
whether the veteran had any in-country service in the 
Republic of Vietnam.  

The Board notes that the veteran submitted a prior decision 
made by the Board in a different veteran's claim which 
granted service connection for immunoblastic lymphoma based 
on Agent Orange exposure. In that decision, the Board granted 
service connection on a presumptive basis because the 
evidence revealed that the veteran's commendations included 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal and the evidence revealed that he had active military 
service along the Thailand/Vietnam border. 

It is well established that decisions of the Board have no 
precedential value.  See 38 C.F.R. § 20.1303; see also Lynch 
v. Gober, 11 Vet. App. 22, 27 (1997). Previously issued Board 
decisions are binding only with regard to the specific case 
decided.  Thus, while the Board has reviewed the decision 
submitted by the veteran, it has very limited probative value 
in that they are based on the individual facts of each case.  
The case at hand is quite distinguishable from the previous 
Board decision referred to by the veteran in that the record 
here contains no service records which reveal the veteran 
served in the Republic of Vietnam.  

As indicated above, the objective evidence simply does not 
establish Vietnam service, as alleged.  In the absence of 
evidence of actual duty or visitation in Vietnam, the veteran 
is not entitled to a presumption of Agent Orange exposure, 
and hence, no presumption of service connection based on such 
exposure.

The Board also points out that the record otherwise presents 
no basis for a grant of service connection for the veteran's 
prostate cancer.  The veteran's service medical records are 
entirely unremarkable for evidence of prostate cancer.  
Service medical records reveal no finding or diagnosis of 
prostate cancer.  At the time of the veteran's separation 
examination in June 1974, a clinical evaluation revealed that 
his prostate was normal.

Prostate cancer was first manifested many years after his 
service ended in January 1975; the earliest confirmed 
diagnosis was in 2001, more than 25 years after discharge 
from service.  Significantly, none of his post-service 
treatment records contains a medical opinion indicating his 
prostate cancer is a consequence of his military service to 
include any alleged exposure to Agent Orange.  Moreover, 
neither the veteran nor his representative has alluded to the 
existence of any such opinion.

For all the foregoing reasons, the Board concludes that 
veteran's claim for service connection for prostate cancer, 
claimed as due to exposure to herbicides must be denied on a 
presumptive and direct basis.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for prostate cancer.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate carcinoma, 
status post radical prostatectomy is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


